Citation Nr: 1605705	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, and to include as due to exposure to asbestos and/or herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's February 2012 notice of disagreement, the Veteran requested a hearing before the Board; however, in a February 2013 VA Form 9, he withdrew such request.

The Board denied entitlement to the benefits sought herein in a July 2015 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in a December 2015 Order, and pursuant to a Joint Motion for Remand (JMR), vacated the July 2015 Board denial and remanded the case to the Board.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran claims entitlement to service connection for a pulmonary disorder, to include COPD and emphysema, and to include as due to exposure to asbestos and/or herbicides.  VA verified that the Veteran served in the Republic of Vietnam from December 1966 to December 1967; therefore it is presumed that the Veteran was exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, COPD and emphysema are not included in that category.  VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 79 Fed. Reg. 20,308 (April 11, 2014).  However, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  In support of his claim, the Veteran submitted an article which suggests a possible nexus between herbicide exposure and pulmonary conditions.  See Han K. Kang, et als, Health Status of Army Chemical Corps Vietnam Veterans Who Sprayed Defoliant in Vietnam, 49 Am. J. Indus. Med. 875 (2006). 

The Veteran was not provided a VA examination to determine whether his pulmonary disorder, to include COPD and emphysema, was caused by his exposure to herbicides in service.  In light of the article and the Veteran's exposure to herbicide, the Board finds the low threshold for providing a VA examination to determine the etiology of his pulmonary disorder has been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, a VA examination must be scheduled to determine the etiology of any pulmonary disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination with a qualified physician to determine the etiology of his pulmonary disorder, to include COPD and emphysema.  The electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All necessary testing must be completed and the examiner must identify all pulmonary disorders.
For each identified pulmonary disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) due to service, to include exposure to herbicides during service.

The examiner must be informed that the Veteran is presumed to have been exposed to herbicides during service.  

The examiner must provide a complete rationale for all opinions expressed.  In rendering the requested opinions, the examiner must specifically address the treatise evidence of record.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

